EXHIBIT 10

VALUEVISON MEDIA, INC.

2006 LONG TERM INCENTIVE PLAN



  1.   Purpose. The purpose of the ValueVision Media, Inc. 2006 Long Term
Incentive Plan (the “Plan”) is to provide financial incentives to designated
executives of ValueVision Media, Inc. (the “Company”) related to the Company’s
success in attaining challenging financial and business goals over a multi-year
period. The Company believes that the Plan will assist the Company in its
ability to retain key employees at a time when the Company’s outstanding stock
options under its stock option programs are largely out of the money, will
reinforce a performance culture by rewarding measurable results over time, and
will tie a meaningful portion of key employees’ total compensation to the
achievement of multi-year corporate goals and objectives. The Company will seek
to qualify amounts paid under the Plan as performance-based compensation within
the meaning of Section 162(m) of the Internal Revenue Code, as amended (the
“Code”).



  2.   Definitions.



  2.1.   The terms defined in this section are used (and capitalized) elsewhere
in the Plan.

a. “Award” means the amount calculated pursuant to Section 4 hereof for a
specified Performance Period.

b. “Base Compensation” means a Participant’s annual salary, excluding automobile
allowances, all performance-based pay, compensation from Company stock and/or
option plans, one-time awards or payments, tax-neutralization payments or
similar amounts, other payments under employee benefit plans, reimbursements for
expenses, and fringe benefits.

c. “Board” means the Board of Directors of the Company.

d. “Change in Control” means the occurrence of either an “Event” or “Fundamental
Change”, as those terms are defined in the Company’s 2004 Omnibus Stock Plan, as
amended.

e. “Committee” means the Human Resources and Compensation Committee of the
Board, or such other Board committee as may be designated by the Board to
administer the Plan.

f. “Company” means ValueVision Media, Inc., a Minnesota corporation. For
purposes of the provisions of this Plan relating to employment of a Participant
with the Company, the term “Company” shall include any subsidiary of the
Company, 50% or more of the voting stock of which is directly or indirectly
owned by the Company.

g. “Disability” means a medical condition that the Committee has determined
renders a Participant unable to perform the normal duties of the Participant’s
position with the Company. The Committee may, in its sole discretion, obtain a
medical opinion from a physician selected by the Committee before any
determination of Disability is made.

h. “Effective Date” means the date specified in Section 5.

i. “Eligible Employee” means any key employee of the Company or a subsidiary
thereof as designated by the Committee.

j. “Participant” means an Eligible Employee designated by the Committee to
participate in the Plan for a designated Performance Period.

k. “Performance Period” means a period of time covering one or more of the
Company’s fiscal years, as determined by the Committee. The “Initial Performance
Period” means the two-year period covering the Company’s 2006 and 2007 fiscal
years. Unless expressly determined by the Board, the Plan shall operate only
with respect to the Initial Performance Period.

l. “Target Award” means the maximum amount available to a Participant under this
Plan, with respect to any Performance Period.

m. “Target Bonus” means one hundred percent (100%) of the Participant’s annual
bonus opportunity under the Company’s Management Incentive Plan (or any
successor or replacement plan established by the Committee).

n. “Plan Measure Target Award” means the maximum amount available to a
Participant under this Plan with respect to an individual Plan measure during a
Performance Period, which shall equal the Participant’s Target Award, multiplied
by the percentage assigned to the Plan measure which reflects the portion of the
Award attributable to completion of that measure and provided that if no
percentage is assigned by the Committee, then each measure will be accorded an
equal percentage, and further adjusted as specified in the Plan and/or as
determined by the Committee.



  2.2.   Gender and Number. Except when otherwise indicated by context,
reference to the masculine gender shall include, when used, the feminine gender
and any term used in the singular shall also include the plural.



  3.   Administration.



  3.1.   Authority of Committee. The Committee shall administer the Plan. No
member of the Committee shall be eligible to receive an Award under the Plan.
The Committee shall have the sole authority, in its absolute discretion, to
adopt, amend, and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, to construe and interpret the Plan
and the rules and regulations, and to make all other determinations deemed
necessary or advisable for the administration of the Plan. All decisions,
determinations and interpretations of the Committee shall be final and binding
on all Participants and other interested parties.



  3.2.   Indemnification. To the full extent permitted by law, (i) no member of
the Committee shall be liable for any action or determination taken or made in
good faith with respect to the Plan, selection of Participants, or any Award
made under the Plan, and (ii) the members of the Committee shall be entitled to
indemnification by the Company with regard to such actions to the fullest extent
as permitted under Minnesota law.



  4.   Awards.



  4.1.   Allocation of Awards. The Plan is designed to reward Participants with
benefits which reflect the financial, operational, earnings and sales
performance of the Company over the applicable Performance Period. Within
90 days following the commencement of each Performance Period, the Committee may
select such Eligible Employees as it deems appropriate for participation in the
Plan. Eligible Employees selected for participation will be entitled to receive
a Target Award based on the attainment of performance targets selected by the
Committee and consisting of one or any combination of the following performance
measures: earnings or earnings per share; EBITDA or EBITDA per share; net income
or net income per share; inventory levels or inventory turnover; total net
sales; total gross profit or total gross profit percentage; operating cash flow
or free cash flow; economic value added; accounts receivable (measured in terms
of days sales outstanding); operating expenses; operating income; total
shareholder return; return on equity; pre-tax and pre-interest expense return on
average invested capital, which may be expressed on a current value basis;
profit before taxes or profit after taxes less the Company’s cost of capital;
total gross margin dollars; gross margin dollars per hour; customer growth and
retention measures; sales growth or sales growth per full-time equivalent
household. Any such targets may relate to one or any combination of two or more
of corporate, group, unit, division, affiliate or individual performance goals.
The specific Plan measures, the goals for each of the Plan measures, and the
methodology of the Award calculations shall be established and approved by the
Committee for each fiscal year included in the applicable Performance Period.
The method for calculating Awards for the applicable Performance Period also
shall be established and approved by the Committee.



  4.2.   Adjustments. Calculations of Awards under the Plan shall be finally
determined in the sole discretion of the Committee or an appointed designee. The
Committee is authorized at any time during a Performance Period, in its sole and
absolute discretion, to reduce or eliminate an Award payable to any Participant
for any reason, including changes in the position or duties of any Participant
with the Company or any subsidiary of the Company during the Performance Period,
whether due to any termination of employment (including death, Disability,
voluntary resignation, or termination with or without cause) or otherwise. The
Committee may also make negative adjustments in the Award to a Participant to
reflect one-time events or extraordinary non-budgeted items. No reduction in an
Award made to any Participant shall increase the amount of the Award to any
other Participant. The Committee may determine not to make Awards under the Plan
if, in the sole judgment of the Committee, the overall financial condition of
the Company is insufficient to support Awards.



  4.3.   Payment of Awards. Following the completion of each fiscal year in a
Performance Period, the Committee shall certify in writing the degree to which
the performance targets were attained and the Awards payable to Participants.
Participants shall receive payment of all or a portion of the Participant’s
Award no later than two and one half months following the end of the Performance
Period, provided they are Eligible Employees in good standing at the time of
payment. Payments shall be paid in cash. If a Participant’s employment with the
Company terminates by reason of death or Disability, then any Award relating to
the Performance Period in which the Participant’s employment terminates shall be
prorated to reflect time in the Performance Period as an active Participant, and
shall be paid within two and one half months following the end of the fiscal
year in which such Participant terminates employment. If a Participant’s
employment with the Company terminates for any reason other than death or
Disability, then such Participant’s Award shall be canceled and no payment will
be made with respect thereto, except (i) as otherwise provided by action of the
Committee, (ii) pursuant to procedures as may from time to time be approved by
the Committee, or (iii) in the event of a Change in Control of the Company as
described in this Section. In the event that a Change in Control occurs during
the Initial Performance Period or any subsequent Performance Period, and (i) in
connection with the Change in Control the Plan is either terminated or becomes
inoperable (including, without limitation, because it becomes impracticable or
infeasible to measure the Company’s attainment of the various Plan measures over
the applicable Performance Period or the purposes of the Plan have been
frustrated), and (ii) within 18 months of the effective date of the Change in
Control, the Participant’s employment with the Company is terminated without
Cause or the Participant resigns for Good Reason (as such terms are defined in
the executive separation agreement or change in control agreement applicable to
such Participant), then the Participant shall be entitled to receive one hundred
percent (100%) of the Target Award for the Participant for the applicable
Performance Period, payable within two and one half months of the date of such
termination or resignation. In the event that a Change in Control occurs during
the Initial Performance Period or any subsequent Performance Period, and in
connection with the Change in Control the Plan is either terminated or becomes
inoperable, but a Participant’s employment with the Company is not terminated
without Cause and the Participate does not otherwise resign for Good Reason,
then the Committee will use its best efforts to pay to such Participant all
amounts that would have been payable under the Plan as if the Plan were not
terminated or inoperable. The Committee shall not have discretion to extend the
date on which payment is due, except to the extent that it is administratively
impracticable to make payment by the required date or making such payment would
jeopardize the solvency of the Company, such impracticability or insolvency was
unforeseeable, and the payment is made as soon as reasonably practicable. If the
Committee shall determine that an Award for a fiscal year would be limited under
Section 162(m) of the Code, then notwithstanding anything herein to the
contrary, no amount may be paid with respect to an Award unless and until the
shareholders of the Company have approved the material terms of the Award under
which payment is to be made in accordance with the provisions of Section 162(m)
of the Code and the regulations thereunder.



  5.   Effective Date of the Plan. The Plan shall become effective as of
January 18, 2006. The Plan shall remain in effect until the end of the Initial
Performance Period defined in Section 2.1, unless the Board determines in
writing to continue the Plan with respect to additional Performance Periods.



  6.   Transferability. Awards made pursuant to the Plan are not transferable or
assignable by the Participant other than by will or the laws of descent and
distribution, and payment thereunder during the Participant’s lifetime shall be
made only to the Participant or to the guardian or legal representative of the
Participant. Payments which are due to a deceased Participant pursuant to the
Plan shall be paid to the person or persons to whom such right to payment shall
have been transferred by will or the laws of descent and distribution.



  7.   Funding. No provision of the Plan, or rules and regulations adopted
hereunder, shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or segregate or place any assets
in a trust or other entity to which contributions are made.



  8.   Right to Terminate Employment. Nothing in the Plan shall confer upon any
Participant the right to continue in the employment of the Company or any
subsidiary or affect any right which the Company or any subsidiary may have to
terminate the employment of a Participant with or without cause.



  9.   Tax Withholding. The Company shall have the right to withhold from
payments under the Plan to a Participant or other person an amount sufficient to
cover any required withholding taxes.



  10.   Amendment, Modification and Termination of the Plan. The Board may at
any time terminate, suspend or modify the Plan and the terms and provisions of
any Award theretofore awarded to any Participant which has not been paid.
Amendments are subject to approval of the shareholders of the Company only if
such approval is necessary to maintain the Plan in compliance with the
requirements of Section 162(m) of the Code, its successor provisions or any
other applicable law or regulation. No Award may be granted during any
suspension of the Plan or after its termination.



  11.   Other Benefit and Compensation Programs. Neither the adoption of the
Plan by the Board nor its submission to the shareholders of the Company (if the
Board determines to submit the Plan to the shareholders or if required in the
future as provided in Section 4.3 or Section 10 of this Plan) shall be construed
as creating any limitation on the power of the Board to adopt such other
incentive arrangements as it may deem necessary. Payments received by a
Participant under an Award made pursuant to the Plan shall not be deemed a part
of a Participant’s regular recurring compensation for purposes of the
termination, indemnity or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or any subsidiary unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of the competitive cash compensation.



  12.   Conformance with Section 409A of the Code. This Plan is intended to
satisfy the requirements of Section 409A(a)(2), (3) and (4) of the Internal
Revenue Code of 1986, as amended (“Code”) (including current and future guidance
issued by the Department of Treasury or Internal Revenue Service). To the extent
that any provision of this Plan fails to satisfy those requirements, the
provision shall automatically be modified in a manner that, in the good-faith
opinion of the Company, brings the provisions into compliance with those
requirements while preserving as closely as possible the original intent of the
provision and this Plan. Such modifications may include, but are not necessarily
limited to, that if the Participant is a “specified employee” under
Section 409A(a)(2)(B) of the Code, then any payment under this Plan that is
treated as deferred compensation under Section 409A of the Code shall be
deferred for six months following separation from service (without interest or
earnings).



  13.   Governing Law. To the extent that Federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of Minnesota and construed accordingly.



  14.   Merger Clause. The above constitutes the entire terms of the Plan.

